Citation Nr: 1528349	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for PTSD rated as 30 percent disabling prior to March 19, 2012, and as 50 percent disabling since March 19, 2012.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran and his spouse testified at a Travel Board hearing before the undersigned acting Veterans Law Judge in March 2011.  In December 2011, the Board remanded the Veteran's claims for additional development.


FINDINGS OF FACT

1.  The Veteran walked off his job in September 2008 due to symptoms of PTSD, and was medically advised that he should not continue to operate heavy equipment, as required for his employment, while taking the medications required to manage his PTSD.

2.  The Veteran's symptoms of PTSD include depression, mood swings, anger, irritability, memory loss, disturbances of sleep, among other symptoms, anxiety when in public, inability to adapt to changes, inability to cope with stress, episodic homicidal thoughts, and use of physical labor or motion as a method of dealing with anxiety or stress, and Global Assessment of Functioning scores generally ranging from 45 to 60, but the Veteran remains independent in activities of daily living, and did not manifest psychosis, gross impairment in thought processes or communication, grossly inappropriate behavior, or persistent danger of hurting himself or others during the pendency of this appeal.
3.  The Veteran's PTSD does not preclude him from working on his own family farm, but this employment is equivalent to a protected work environment; the Veteran's PTSD effectively precludes substantial gainful employment other than on the family farm.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a higher evaluation for his PTSD and contends that he is entitled to TDIU, because he is unable to work outside his family farm, which does not constitute substantially gainful employment.

Facts

The Veteran was hospitalized for treatment of PTSD in 2006.  His symptoms at that time were psychotic, with manifestations of both homicidal and suicidal ideation.  After his hospitalizations in 2006, the Veteran returned to him employment working on a county road repair crew as a heavy equipment operator, but he requested to be assigned to equipment other than the road grader, because he was unable to cope with members of the public, who would stop the road grader and tell the Veteran how to do his job.

In early September 2008, the Veteran sought VA psychiatric evaluation, reporting increased symptoms.  He reported inability to sleep due to nightmares, which included auditory hallucinations.  The Veteran reported that he was easily irritable and was losing his temper; he had confronted a member of the public at work.  The Veteran felt he was too angry to drive, and was accompanied by his wife.  He was advised to increase his medications.  A Global Assessment of Functioning (GAF) score of 50 was assigned.  A few days later, the Veteran was listening to the radio in the county truck while driving to a job site.  He became upset by a news program about the Iraq war.  He destroyed the radio, realized he was too upset to work, radioed another employee that he was pulling off the highway, gave the keys to the vehicle to the other county employee, and began walking home through the woods.  The Veteran's home was about 20 miles away, and the route required the Veteran to cross a large river.  The area where the Veteran was walking was inaccessible to motor vehicles; there were no roads and no bridge.  The Veteran did not reach his home until evening.  

During initial evaluations following this episode, the Veteran requested to relocate his treatment from one VA facility to a different VA facility because one facility reminded him too much of the VA Medical Center where he had been hospitalized.  The treating psychiatrist noted that the Veteran was less paranoid and less guarded after the treatment location was changed.  The psychiatrist described an incident in which the Veteran discussed his need to find the local recruiter and re-enlist to get some closure for the war.  When questioned as to what war, the Veteran returned to the present and "realized then" that the war had been over for 33 years.  

The VA psychiatrist provided an October 2008 medical statement indicating that, because of medication the Veteran was taking, for the safety of the Veteran and others, he should not operate heavy equipment.  The Veteran, who was 62, was allowed to take "early retirement due to illness," according to a February 2012 statement from the Veteran's employer.  The Veteran's "retirement" monthly benefit was slightly less than $350, according to the employer's statement.  

The VA examiner who evaluated the Veteran in October 2008 noted that the Veteran had recently gone 7 days with almost no sleep, and had lost 40 pounds "in just a few months."  He reported constant fear, flashbacks, hearing helicopters and gunfire, and having restlessness and anxiety along with insomnia.  The examiner stated that the Veteran used work to avoid thinking or talking about his experiences in Vietnam, working as much as 80 hours weekly, but the death of a close family member combined with the war in Iraq to disrupt that pattern and "ignite" the Veteran's PTSD.  The examiner noted that the Veteran's increased medications had been effective to bring some symptoms under control, and assigned a GAF score of 60.  In contrast, treating VA providers assigned lower GAF scores.  At the time of December 2009 evaluation, a GAF score of 45 was assigned.  Treating providers assigned GAF scores ranging from 45 to 60 during 2010 and GAF scores of 45 throughout 2011.

The examiner who conducted 2012 VA psychiatric examination noted that the Veteran's PTSD symptoms did not affect his ability to do physical labor, but, rather, the Veteran used physical labor as a coping strategy to help him keep his mind off of traumatic event.  The Veteran's family noted that he "cannot stand to be idle."  The examiner further noted that the Veteran did leave his property, but preferred not to leave the safety of working with his animals.  The examiner noted that the Veteran was "able to manage his environment when working in relative isolation" on his farm, but became "very anxious" around people, and would return to his own property if he felt stressed.  No GAF score was assigned, but the examiner noted that the Veteran had occupational and social impairment with deficiencies "in most areas."

1.  Claim for higher rating for PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under Diagnostic Code 9411.  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene. 

A total (100 percent) rating is warranted for total social and industrial impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for one's own occupation or own name. 

Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  Lower GAF scores reflect more serious symptoms.  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

These facts demonstrate that, during the pendency of this appeal, the Veteran had difficulty with work relationships, particularly in dealing with the public, and had such high levels of anxiety and frequency of flashbacks as to be unable to sleep for more than a few hours each night, increasing his irritability around others, even members of his family.  He had impaired judgement and impulse control, consistent with a 70 percent evaluation, shown by the Veteran's decision to walk 20 miles cross-country in September 2008, when he last worked outside his own property.  The examiner who conducted the most recent VA examination, in 2012, found that the Veteran had social and occupational impairment with deficiencies in "most areas," a medical finding which warrants a 70 percent evaluation.  As well as recurring suicidal ideation, consistent with a 70 percent evaluation, with resolution of reasonable doubt in the Veteran's favor.  

The Veteran did not manifest gross impairment in thought process or communication, as would be consistent with a total rating, the only available rating in excess of 70 percent for psychiatric disability.  In fact, some examiners and providers assigned GAF scores of 60, which, as noted above, is indicative of moderate symptoms at worst.  DSM-IV, supra.  The examiners and providers did not observe or describe grossly inappropriate behavior.  Although the Veteran acted on homicidal thoughts at least once during the pendency of this claim, in a road rage incident, it appears that this action was an isolated incident, with the Veteran generally avoiding homicidal or suicidal thoughts by engaging in physical labor or walking away.  This is contradictory to a finding that the Veteran was a persistent danger to himself or others as would be indicative of total disability.  The Veteran had a serious outburst of violence at work, and conflict with a member of the public on at least one occasion, but no provider has indicated that the Veteran is a persistent danger to others.  

The Veteran heard sounds of helicopters or gunfire at times during the pendency of this appeal, but those auditory hallucinations were not persistent, nor did the Veteran act on the auditory hallucinations, except to the extent that he was unable to sleep without increased medications.  The Veteran has maintained his ability to perform activities of daily living; any periods when he was unable to care for himself or unable to drive to medical appointment alone were brief.  The Veteran reported or manifested disorientation to place and time briefly during flashbacks or "daydreams," but the treatment records otherwise objectively reflect that the Veteran was oriented to person, place, and time.  The Veteran was oriented to person, place, and time, during his testimony before the Board, and demonstrated logical communication and verbal skills.  

The Veteran's symptoms episodically met at least one symptom consistent with a total evaluation, but the episodes of such severe symptoms did not persist.  The criteria for a total schedular (100 percent) evaluation were not met during the pendency of the appeal.  The evidence is at least in equipoise to warrant an increase in the evaluation assigned for PTSD to 70 percent, but no higher evaluation is warranted.   

Extraschedular evaluation

Additionally, with respect to each claim for an increased initial disability rating, the Board must considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  In this case, to the extent that the Veteran may manifested any symptoms of social or occupational functioning which is not encompassed in the criteria for rating PTSD, the Board has considered such symptomatology in the grant of TDIU, below.  Referral for consideration of an extraschedular evaluation in excess of 70 percent for PTSD is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's award of TDIU, below, encompasses the combined effects of his service-connected disabilities.  

2.  Claim for TDIU

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran's post-service employment experience was limited primarily to two jobs.  He worked as a firefighter for many years.  He retired from that job based on length of service.  He then found employment as a truck driver and heavy equipment operator on a county road maintenance crew.  He worked on the road crew for seven years before he left that employment in September 2008.  

Since that time, the Veteran, who owns land in a very rural and isolated area has raised cattle on his own property, selling 8 to 10 head of cattle every few months, he reports.  Of note, the Veteran testified that the income from selling a few cattle every few months was low; he specifically stated that he lost slightly less than $10,000 on his farm operation in 2011.  The Veteran's son and grandchildren also live on the farm property.  

The Veteran's self-employment in relative isolation on the family farm is equivalent to work in a protected environment or sheltered workshop.  VA regulations provide that employment in a sheltered workshop or protected environment may be considered "marginal" employment, even if the earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  The medical evidence establishes that, although the Veteran's PTSD symptoms do not impair his ability to perform manual or physical labor, those symptoms would greatly impair his ability to do such work for an employer other than a member of the immediate family.

The Veteran continues to use medications which the October 2008 medical statement opined would make it unsafe for the Veteran to operate heavy machinery, as would be required to work in past employment such as firefighting or road repair.  The medical evidence also establishes that the Veteran has difficulty working with or around groups of people.  The examiner who conducted the 2012 VA examination concluded that the Veteran would have difficulty adapting to work or a work-like setting and had occupational and social impairment with deficiencies in most areas, such as work, school, family, judgement, thinking, and mood, but did not have total occupational and social impairment.  

The Veteran's PTSD precludes employment requiring significant interaction with others.  The Veteran's education and experience do not provide a basis for physical or sedentary employment that would not require interaction with others.  Therefore, the Board finds that the Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities, even though he is able to work on his own property, in relative isolation.  The Board notes that the Veteran "retired" from his career as a firefighter, and took "early retirement" from his road repair employment.  However, the record reflects that the Veteran's PTSD symptoms have significantly increased, and his medications would now likely preclude a return to his former jobs.  He meets the criteria for an award of TDIU.

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran's claim for TDIU has been granted, and no further discussion of the duty to assist is required with respect to that claim.  As to the Veteran's claim for an increased rating for PTSD, the notices to the Veteran have addressed the elements required to substantiate the claim.  The Veteran's testimony before the Board reflects that the Veteran received notice of the evidence required to substantiate a claim for a higher rating.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  The record does not show any defect in the timing or content of notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has been afforded VA examinations.  VA treatment records are associated with the claims files.  The Veteran provided evidence from his former co-workers and last employer.  The Veteran has not identified any non-VA clinical records or other additional records that should be obtained. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In this case, the issues on appeal were correctly identified, and the Veteran's testimony as to symptoms of PTSD and industrial impairment he attributed to PTSD was elicited at the hearing.  The duties under 38 C.F.R. § 3.103 have been met.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

An increased evaluation from 30 percent to 70 percent for PTSD is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.

The appeal for TDIU is granted.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


